DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
•	Regarding claims 1 and 2, while the step of “arranging the micro devices in a cartridge” finds support in the claims, as filed, and ¶s 3 and 4 of the specification, as filed, and the concept of binning cartridges finds support in ¶s 16-18 (“[t]o reduce the difference between these areas, the cartridges associated with these areas may be binned” in ¶ 16, “[i]n second step 2204, the cartridges are binned and arranged to fill the adjacent areas in the system substrate…” in ¶ 17, and “second step 2304, the cartridges are binned and arranged…” in ¶ 18), the examiner can find no support for the concept of “binning the micro devices in adjacent areas of a cartridge”.  Note that while ¶ 17 states “FIG. 2 illustrating steps of binning the adjacent areas of the cartridges”, this does not appear to reference binning microdevices in a cartridge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji (US 2019/0096774), in view of Emerson (US 2010/0140633).
•	Regarding claim 1, Chaji discloses a method of populating a system (receiver) substrate with micro devices (figure 7), comprising: 
[arranging] step 706 in figure 7A and ¶ 5); 
extracting at least one parameter for at least one of the micro devices in the cartridge (figure 14A and ¶s 121 and 175); and 
selecting and arranging the cartridges to populate the system substrate so that the parameter extracted for adjacent cartridges is within a predefined threshold (figure 14D and ¶s 123, 125, and 175; where the phrase “close performance based on one or more parameters” in ¶ 175 at least suggests the claimed “predefined threshold”).
However, Chaji fails to disclose the step of binning the micro devices in adjacent areas of a cartridge.
	In the same field of endeavor, Emerson discloses the step of binning the micro devices in adjacent areas of a cartridge (¶s 72-78).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Chaji according to the teachings of Emerson, for the purpose of making LED packages which have characteristics that are more consistent with respect to each other (¶ 78).
•	Regarding claim 2, Chaji discloses a method of populating a system (receiver) substrate micro devices (figure 7), comprising: 
[arranging] step 706 in figure 7A and ¶ 5); 
extracting at least a distribution map for one parameter for the micro devices in the cartridge (figure 14A and ¶s 121 and 175); and 
selecting and arranging the cartridges to populate the system substrate so that the distribution map for at least one of the parameters forms a continuous map with a step within a defined threshold between the map of the cartridges associated with the corresponding adjacent areas on the system substrate (figure 14D and ¶s 121-123, 125, and 175; where the phrase “close performance based on one or more parameters” in ¶ 175 at least suggests the claimed “defined threshold” while ¶s 121 and 122 show the need to arrange cartridges and/or microdevices to have the claimed “continuous map with a step within a defined threshold between the map of the cartridges associated with the corresponding adjacent areas”).
However, Chaji fails to disclose the step of binning the micro devices in adjacent areas of a cartridge.
	In the same field of endeavor, Emerson discloses the step of binning microdevices in adjacent areas of a cartridge (¶s 72-78).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Chaji according to the teachings of Emerson, for the purpose of making LED packages which have characteristics that are more consistent with respect to each other (¶ 78).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/07/2022